Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Otani (US 4,982,970) was found to be the closest prior art.  Otani discloses a chuck mechanism (See Figure 1) comprising: a chuck main body C; a plurality of master jaws 1 installed on a front surface of the chuck main body so as to be movable in a radial direction; and top jaws 20 each removably attached to a front surface of each of the master jaws 1, wherein, at portions facing to each other in an axial direction, each of the master jaws 1 and each of the top jaws 20 respectively comprise a side surface, the top jaw 20 provided with a projecting part (Note: the projection formed between recesses 22 and 23) and the master jaw provided with a recessed part (Note: the recess formed between the projections 9 and 10 (See Figures 1 and 3); a movable pin 4 movable in the axial direction and a shaft 6 movable in the radial direction are disposed in each of the master jaws; the movable pin 4 is engaged with the shaft 6 so as to be movable in the axial direction by rotating the shaft (See Figure 2); each of the top jaws 1 is provided with a pin hole 21 into which the movable pin 4 can be inserted; and the chuck mechanism further comprises a lock mechanism by which the movable pin 4 is locked at a first position in which the movable pin 4 is inserted into the pin hole or at a second 
Otani does not disclose wherein the master jaw is provided with a projecting part and the top jaw provided with a recessed part.
Otani further does not disclose wherein the shaft is biased outward in the radial direction by a spring; and the movable pin is locked at the first position or the second position by rotating the shaft by the predetermined amount while pushing the shaft inward in the radial direction against a biasing force of the spring; wherein the movable pin comprises a groove formed on an outer peripheral surface, and the shaft comprises a projection engaging with the groove.
Otani further does not disclose wherein each of the master jaws and each of the top jaws respectively comprise a side surface shaped to be conical.
Otani further does not disclose the lock mechanism comprising a shaft cover provided in each of the master jaws so as to surround an outer periphery of the shaft; and a lock pin protruding outward on the outer periphery of the shaft; a first groove and a second groove are formed with a fixed distance therebetween on an outer periphery of the shaft cover along a circumferential direction so as not to be on a same circumference; and the lock pin is configured to be engaged with the first groove or the second groove by rotating the shaft by the predetermined amount to lock the movable pin at the first position or the second position.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722